—In a proceeding, inter alia, to compel the co-executrix Mildred Clarke to execute the necessary documents to effectuate the conveyance of estate real property to the co-executrix Evelyn Kaczor, the appeal is from a decree of the Surrogate’s Court, Orange County (Slobod, S.), dated January 21, 1994, which directed Mildred Clarke to execute the necessary documents to effectuate the conveyance and to vacate the premises.
Ordered that the decree is affirmed, with costs payable by the appellant personally.
The Surrogate’s Court did not improvidently exercise its discretion by ordering the appellant, Mildred Clarke, to execute the necessary documents to effectuate the conveyance of the subject property to the respondent, Evelyn Kaczor. The record establishes that a majority of the executors approved the sale to Kaczor (see, EPTL 10-10.7). The record also demonstrates that the Kaczor’s share of the estate exceeds the purchase price of the property. Therefore, Kaczor may apply her share of the estate to the purchase price (see, SCPA 1915). Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.